               Case 2:19-cv-04347-JJT Document 22 Filed 07/15/19 Page 1 of 3




 1   THE DODDS LAW FIRM, PLC
     Dan R. Dodds (#024368)
 2   Tejay Coon (#033517)
     14239 W. Bell Rd., Suite 108
 3
     Surprise, Arizona 85374
 4   Telephone:     623-544-2980
     Facsimile:     623-544-2874
 5   dan@doddslaw.com
     tejay@doddslaw.com
 6   Attorneys for Defendant

 7                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF ARIZONA
 8
     Alliance of Christian Leaders of the East
 9
     Valley; Magdalena Schwartz, in her                  No. 2:19-cv-04347-09,12-JJT
10   individual capacity and as president
     pastor of Alliance of Christian Leaders of
11   the East Valley; Iglesia Alfa y Omega;                  NOTICE OF APPEARANCE
     Elias Garcia, in his individual capacity
12   and as pastor of Iglesia Alfa y Omega;
     Iglesia Monte Vista; Angel Campos, in
13   his individual capacity and as pastor of
     Iglesia Monte Vista; Iglesia Nueva
14   Esperanza; Israel Camacho, in his
     individual capacity and as pastor of
15
     Iglesia Nueva Esperanza; Iglesia
16   Apostolica; Helping With All My Heart,
     Inc., an Arizona non-profit corporation;
17   Cristobal Perez, in his individual
     capacity and as pastor of Iglesia
18   Apostolica De La Comunidad; Iglesia
     Cristiana El Buen Pastor; Hector
19   Ramirez, in his individual capacity and as
     pastor of Iglesia Cristiana El Buen Pastor;
20   Terence Driscoll,
                                    Plaintiffs,
21   v.
22   Patriot Movement AZ; AZ Patriots;
     Jennifer Harrison; Sean Harrison; Lesa
23   Antone; Russell Jaffe; Jeremy Bronaugh;
     Antonio Foreman; Laura Damasco; Tami
24   Jo Garver; Michael Pavlock; “Brandi
     Payne”; Jane Roe; “Eduardo Jaime”;
25   John Does 1 & 2,
                                    Defendants.
                                                   -1-
                 Case 2:19-cv-04347-JJT Document 22 Filed 07/15/19 Page 2 of 3



            Dan Dodds and Tejay Coon, attorneys of The Dodds Law Firm, PLC, hereby enter their
 1
     appearance for Defendants Laura Damasco and Brandi Payne, in the above-entitled action.
 2
     Representation shall be limited to: all matters concerning the above-numbered case up and
 3   through settlement or entry of a final judgment. Counsels respectfully request that all future
 4   notices and correspondence from the Court and parties be sent to the undersigned at the address
     provided.
 5
                             Dr. Dan R. Dodds, Esq. or Tejay Coon, Esq.
 6                                THE DODDS LAW FIRM, PLC
                                     14239 W. Bell Rd., Suite 108
 7                                     Surprise, Arizona 85374
                                     Telephone:     623-544-2980
 8                                   Facsimile:     623-544-2874
 9                                       dan@doddslaw.com
                                        tejay@doddslaw.com
10

11

12                     RESPECTFULLY SUBMITTED this 15th day of July, 2019.

13

14                                                              The Dodds Law Firm, PLC
15                                                               /s/ Dan Dodds
16                                                                Dan R. Dodds
                                                                  Attorney for Defendants
17                                                                Damasco and Payne

18
                                                                  /s/ Tejay Coon
19                                                                Tejay Coon
                                                                  Attorney for Defendants
20
                                                                  Damasco and Payne
21

22

23

24

25


                                                   -2-
              Case 2:19-cv-04347-JJT Document 22 Filed 07/15/19 Page 3 of 3



     ORIGINAL FILED with the Court
 1   this 15th day of July, 2019, with
 2
     United States District Court
 3   District of Arizona

 4   COPY of the foregoing emailed/mailed
     this 15th day of July, 2019, to
 5
     Larry J. Wulkan (Bar No. 021404)
 6   Javier Torres (Bar No. 0032397)
     STINSON LLP
 7   1850 North Central Avenue, Suite 2100
 8   Phoenix, Arizona 85004-4584
     Tel: (602) 279-1600
 9
     David C. Dinielli*
10   Beth D. Jacob*
     SOUTHERN POVERTY LAW CENTER
11   400 Washington Avenue
     Montgomery, Alabama 36104
12   Tel: (334) 956-8200
13
     J. Tyler Clemons*
14
     SOUTHERN POVERTY LAW CENTER
15   201 S. Charles Avenue, Suite 2000
     New Orleans, Louisiana 70170
16   Tel: (504) 526-1530

17
     By: /s/Tanya Balkcom
18

19

20

21

22

23

24

25


                                             -3-
